Exhibit 99.1 Twitter Q1 2016 Shareholder Letter SAN FRANCISCO, CALIFORNIA April 26, 2016 Dear Shareholders, We look forward to discussing our first quarter 2016 financial results with you at 2:00p.m. PT today. As a reminder, to have your questions considered during Q&A, Tweet your question to @TwitterIR using #TWTR or submit your question via Periscope. Thank you and we look forward to speaking with you soon. OVERVIEW Total revenue in the first quarter reached $595 million, up 36% year-over-year, with 30% adjusted EBITDA margin. We saw a return to sequential growth in monthly active usage, driven by seasonality and marketing initiatives. We also saw deepening engagement (likes, replies and Retweets) driven by a few important product launches, including the enhancements to the timeline and the Twitter-Periscope integration. We remain focused on disciplined execution to drive sustained audience growth over time. Revenue came in at the low end of our guidance range because brand marketers did not increase spend as quickly as expected in the first quarter. We see a clear opportunity to increase our share of brand budgets over time. We have a strong product roadmap designed to tap into incremental brand-oriented online video budgets, and will deliver additional features for advertisers later this year — including more detailed demographic targeting and verification, and reach and frequency planning and purchasing. · Q1 revenue totaled $595 million, an increase of 36% year-over-year. Excluding the impact of year-over-year changes in foreign exchange rates, revenue would have increased 39%. o Advertising revenue totaled $531 million, an increase of 37% year-over-year. Excluding the impact of year-over-year changes in foreign exchange rates, advertising revenue would have increased 39%. Mobile advertising revenue was 88% of total advertising revenue. o Data licensing and other revenue totaled $64 million, an increase of 34% year-over-year. o U.S. revenue totaled $390 million, an increase of 35% year-over-year. o International revenue totaled $204 million, an increase of 39% year-over-year. Excluding the impact of year-over-year changes in foreign exchange rates, international revenue would have increased 46%. · Q1 GAAP net loss of $80 million and non-GAAP net income of $103 million. · Q1 GAAP diluted EPS of ($0.12) and non-GAAP diluted EPS of $0.15. · Q1 adjusted EBITDA of $180 million, up 73% year-over-year, representing an adjusted EBITDA margin of 30%. · Average monthly active users (MAUs) were 310 million for Q1, up 3% year-over-year and compared to 305 million in the previous quarter. 1 · As a reminder, reported MAUs no longer include SMS Fast Followers. We will continue to employ strategies to grow and monetize SMS Fast Followers and will include them in our total audience count, as we make those disclosures. · Mobile MAUs represented 83% of total MAUs. First Quarter 2016 Financial Summary (In thousands, except per share data) Three Months Ended March 31, GAAP Results Revenue $ $ Net loss $ ) $ ) Diluted net loss per share $ ) $ ) Non-GAAP Results Adjusted EBITDA $ $ Non-GAAP net income $ $ Non-GAAP diluted net income per share $ $ For additional information regarding the non-GAAP financial measures discussed in this letter, please see "Non-GAAP Financial Measures" and "Reconciliation of GAAP to Non-GAAP Financial Measures" below. A top 2016 priority is to recruit phenomenal talent to Twitter. This year we have already welcomed two new leaders to our executive team. Along with our new CMO, Leslie Berland, we added Natalie Kerris as our Vice President of Communications, giving us two world-class executives for functions that show the world the value of Twitter. On our Board, we are thrilled that Hugh Johnston, Vice Chairman and CFO of PepsiCo, and Martha Lane Fox, a prolific technology entrepreneur and advocate, have joined our ranks. Both bring new perspective and valuable experience to our team. And this is just the start! OUR SERVICE As we outlined last quarter, we're focused on what Twitter does best: live. Twitter is live: live commentary, live connections, live conversations. Whether it’s breaking news, entertainment, sports, or everyday topics, hearing about and watching a live event unfold is the fastest way to understand the power of Twitter. Twitter has always been the place to see what's happening now and our continued investment in live will strengthen this position. By doing so, we believe we can build the planet’s best daily connected audience. A connected audience is one that watches together, and can talk with one another in real time.
